                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO.: 3:21 CV 00028-RJC-DSC

TINA MCMILLAN                                           )
                                                        )
               PLAINTIFF,                               )
                                                        )
       vs.                                              )
                                                        )                  ORDER
OFFICER ALEXIS B. WILLIAMS,                             )
(Individually) and (Official Capacity)         )
                                                        )
       and                                     )
                                                        )
THE CITY OF GASTONIA                                    )
                                                        )
               DEFENDANTS.                              )


       THIS MATTER IS BEFORE THE COURT on the parties’ Motion for entry of a Jointly

Proposed Stipulated Protective Order (Document No. 8) filed July 19, 2021. This Motion has been

referred and immediate review is appropriate. After careful consideration and review of the Motion

and the record, the Court will grant the Motion.

       IT IS THEREFORE ORDERED that the Motion is GRANTED and the Stipulated

Protective Order (Document No. 8) is ENTERED.


       SO ORDERED.                   Signed: July 25, 2021




       Case 3:21-cv-00272-RJC-DSC Document 10 Filed 07/26/21 Page 1 of 1
